Citation Nr: 0206383	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  98-10 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to March 
1969.  

This matter arises from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


REMAND

The veteran presently claims that he incurred PTSD as a 
result of traumatic experiences he encountered while serving 
in the U.S. Marine Corps during the Vietnam War.  In his 
substantive appeal received in July 1998, the veteran 
requested that he be afforded an opportunity to appear before 
a Member of the Board, and provide testimony at a personal 
hearing at the RO.  In October 2000, in a response to a query 
as to his intentions with respect to hearings generally, the 
veteran expressed his continued desire to provide testimony 
before a Board Member at the RO.  Accordingly, by a letter 
dated June 18, 2001, the veteran was notified that a personal 
hearing was scheduled on July 25, 2001, at the RO.  A 
notation on the file copy of that letter indicates that the 
veteran failed to report to his hearing at the appointed 
time.  

The record reflects, however, that the veteran did not 
receive the RO's June 18, 2001, notification letter.  The 
letter and the envelope were returned to the RO on June 27, 
2001, bearing the stamped inscription "Return to Sender; 
Addressee Unknown."  It does not appear that any subsequent 
effort was made to determine the veteran's correct address 
before the scheduled hearing was to be conducted.  
Accordingly, in order to ensure that all due process 
requirements have been met, the RO should attempt to 
determine the veteran's correct address, and schedule a 
hearing before a Board Member at the RO.  

Therefore, based on the foregoing, the case is REMANDED for 
the following action:  

1.  The RO should undertake all action 
necessary to determine the veteran's 
correct mailing address.  If the 
veteran's current mailing address cannot 
be determined or verified, a statement 
indicating such, including a recitation 
of all action taken in the attempt to 
verify his correct address should be 
associated with the claims file.  

2.  Upon completion of the foregoing, the 
veteran should be scheduled to appear at 
a hearing before a Board Member at the RO 
as soon as practicable.  

The purpose of this REMAND is to afford the veteran due 
process of law and to provide for additional development.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with the present 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




